Citation Nr: 1527761	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran had active service from May 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A July 2012 Board decision reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder and remanded the issue for further development.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam. 
 
2.  The Veteran did not serve in combat. 

3.  An acquired psychiatric disorder did not have its onset in or is otherwise attributable to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in July 2007 of the criteria for establishing entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements, to include the process of determining disability ratings and effective dates if service connection is awarded.  The issues were most recently readjudicated in an April 2014 supplemental statement of the case.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran that have not been sought.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of any claim decided herein, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a full VA psychiatric examination in December 2012.  The examiner, a medical professional, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed an interview in accordance with the rating criteria for the claim on appeal decided herein.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue at this time.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue decided herein, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




Service Connection

In this case, the Veteran alleges that he has a current psychiatric diagnosis stemming from a traumatic in-service event or events.  He reported 18 months of combat in Vietnam.  He also reported periodically reliving Vietnam experiences.  He also cited to specific, in-service events, such as witnessing a fellow servicemen take his own life, and a riot while stationed in Okinawa.  

To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  

Here, service treatment records do not reflect any complaints of nervousness or any other complaints, findings or diagnoses of a psychiatric disorder.  On separation examination in February 1971, the Veteran's psychiatric status was normal. 

Post service, a VA clinical record, dated in June 1972, demonstrates that the Veteran had a complaint of nervousness.  Medication was recommended and the diagnosis was "probable anxiety syndrome." 

In November 1976, the Veteran was referred to the VA neuropsychiatric service for a report of visual and auditory hallucinations.  He stated that he became shaky and could not stand noise.  He slept poorly, awoke at night, and reported that he saw things that were not there.  He expressed frustration in obtaining compensation for his back problems.  There was no sign of psychosis.  He was diagnosed with transient situational disturbance of young adult life and anxiety reaction. 

A February 1981 VA psychiatric examination report noted that the Veteran reported getting nervous, shaking, and again could not stand noise.  The Veteran's history was obtained and a mental status examination performed.  The examiner noted that there was no report of nervous symptoms in service.  The Veteran was diagnosed with anxiety state, chronic, mild. 

In August 1981, the Veteran shot himself in the hand.  The medical records indicate the injury was accidental and do not indicate that it was a manifestation of psychiatric problems. 

In July 1986, the RO denied service connection for nervousness.  The August 1986 notice letter informed the Veteran that the evidence did not establish service connection for a nervous condition. 

The Veteran was seen by a private psychologist, in July 1989, for a Social Security Administration (SSA) disability evaluation.  The Veteran gave a history of being nervous.  He reported 18 months of combat in Vietnam.  He reported that he had back surgery in a hospital on Okinawa, where he was hospitalized for 12 months.  He spoke of periodically reliving Vietnam experiences.  He said his temper was considered "hot" since being in Vietnam.  

Importantly, the Board notes that these statements not only conflict with his service records, but with each other, because the Veteran was not in service long enough to spend 18 months in combat in Vietnam and 12 months in a hospital on Okinawa.  The service department reported in February 2006 that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The RO confirmed this by obtaining his service personnel records, which demonstrate that the Veteran was not in Vietnam, but instead spent 18 months on Okinawa working in a laundry.  Because the Veteran's statements conflict with each other and because the official records were made at the time of service, by government officials properly discharging their official duties in good faith and in accordance with law and governing regulations, the Board finds that the Veteran's claims of combat and Vietnam service are not credible.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).

In any case, the psychologist summarized that the Veteran exhibited sadness and feelings of general inadequacy.  It was noted that the Veteran likely functioned on the fringe of society before his gunshot experience with borderline intelligence, and that he possessed no academic skills.  The added stress of being physically imperfect, and intellectually and academically delayed, apparently overwhelmed him to the point that he simply withdrew from life and took refuge in his elderly parents' home.  He developed multiple somatic complaints, some of which no doubt, had organic bases because of medications prescribed for him.  Some, however, may have been functional responses to his pervasive feelings of inadequacy and impotency related to life and its requirements.  The Veteran impressed the examiner as a miserable creature who had exceptionally few skills to draw upon.  The psychologist did not diagnose PTSD or relate the examination findings to the Veteran's active service. 

During a VA neurological evaluation in April 1990, the Veteran reported that while serving on Okinawa, he saw some friends (who were using cocaine) jump off buildings.  He also reported that there was a riot in the area where he was stationed.  He reported that he saw a psychiatrist during service, though no such evidence is currently of record.  The examiner diagnosed a generalized anxiety disorder manifested by subjective complaints of tension and fearfulness, with some tendency to social withdrawal, and subjective complaints of depression in an individual of low-normal intelligence. 

In a statement dated in November 1990, the Veteran reported that his psychiatrist attributed his psychiatric symptoms to service.  A review of the doctor's report does not disclose a positive nexus opinion relating the Veteran's psychiatric problems to service, and it does not contain a diagnosis of PTSD. 

An October 1992 VA psychiatric examination report noted that the Veteran did not relate his psychiatric symptoms to service, but merely said that his nerves "got real bad" and that he started going to a local health center.  The diagnosis was generalized anxiety disorder with associated somatization type symptoms; moderate depression, constriction of interest and social withdrawal with a history of occasionally hearing voices but no definite indication of schizophrenic ideation or behavior.  The examiner did record the Veteran's report of serving in combat in Vietnam.  The Board, again, finds that statement to be not credible as the official records indicate that he spent his time overseas working in a laundry in Okinawa, and that he was never actually in Vietnam. 

While subsequent private and VA clinical records address various physical problems, these documents do not provide information with regard to the onset of the Veteran's psychiatric symptomatology. 

In August 2001, a private provider reported that the Veteran had been a patient for several years.  The doctor indicated that the Veteran currently suffered from PTSD, and that he was a Vietnam veteran.  The doctor expressed the opinion that the Veteran could not maintain employment because of PTSD and back disorder. 

Following a July 2012 Board remand, the Veteran was afforded an additional VA psychiatric examination in December 2012.  At that time, a diagnosis of PTSD was not provided.  Instead, the Veteran was diagnosed with vascular dementia, complicated bereavement, and malingering.  The examiner also indicated that the Veteran's symptomatology was indicative of total occupational and social development.  

It was noted that the Veteran was significantly disabled since suffering a left-sided stroke in 2008 and subsequent strokes in 2009.  He last worked in 1989, and he retired due to back pain.  Following a review of the Veteran's claims file, the examiner noted that the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal.  The Veteran indicated that these were received on account of his Okinawa service during the Vietnam era.  It was further noted that service treatment records were negative for mental health reports, though it appears that the Veteran reported anxiety a year or two following separation.  At the time of the examination, there was evidence that the Veteran suffered from severe dementia, which was the cause of his social and occupational impairment.

While the examiner noted the statements from the Veteran and his associates near in time to separation, which largely focused on anxiety symptoms, it was noted that the Veteran's present psychiatric manifestations presented with only mild anxiety (associated with dementia).  Ultimately, the examiner opined that it was less likely than not that the Veteran's current psychiatric disorders had their onset in service, as there was no relevance to service in their manifestations.  The examiner stated that dementia most likely began following the Veteran's series of strokes, decades after separation, and that his bereavement issue began following personal losses in 2006.  While there were reports of mental health issues from 2004 to 2007, the examiner indicated that those diagnoses were skewed by misinformation.  

Regarding the conflicting medical opinions of record, the Board finds that the private opinion in support of the Veteran's claim relies wholly on a non-credible history in support its supposition.  Discounting the Veteran's assertions with regard to in-service events, which were patently false, there is no rationale whatsoever to support a positive etiological opinion.  As such, the probative value of the private opinion of record is exceptionally low.

In contrast, the VA examiner discussed the Veteran's medical records extensively, providing a recitation of the Veteran's history in great detail.  After a lengthy interview and summation of all relevant evidence of record, it was determined that it was less likely than not that any current psychiatric disorder was related to the Veteran's period of military service, going so far as to list each claimed stressor and noting why each was implausible.  Not stopping there, the examiner also provided a detailed recitation of the lay evidence of record and early psychiatric complaints, concluding that the Veteran's symptomatology at that time did not match his current manifestations.  In reaching these conclusions, the examiner analyzed current medical records in reaching the conclusion that his psychiatric disorders are most likely the result of physiological complications (a series of strokes) and post-service incidents (personal losses decades following separation).  In the final analysis, there was simply no probative medical evidence of record sufficient to link the Veteran's diagnoses to his period of active military service.

As to the Veteran's assertions, and those of his associates, that a psychiatric disorder was acquired during his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Several lay statements were received in July 2002, indicating that the Veteran had problems after his return from Vietnam.  Because the Veteran has no credible Vietnam service, these statements are simply not credible.  Other lay statements indicate a change was noted upon the Veteran's return from service, in that the Veteran suffered from anxiety attacks since separation.  One statement attested that the Veteran was in good health before service, and after separation, he started having problems that were not present before.  His parents wrote that, after coming home from service, the Veteran could not do much, and that now he was unable to do anything.  

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, for example, the Veteran may be competent to report psychiatric symptomatology such as depression or anxiety, but he is not considered to be a credible historian, and as a result, his assertions carry little weight.  Further, those statements from friends and family attributing his current disorders to service in Vietnam lack probative value.  While reports of anxiety following the Veteran's return from service have been reviewed, the most recent VA examination found only mild anxiety, and that manifestation was linked to dementia (diagnosed decades following separation).  

Unfortunately, there is no probative medical opinion of record linking any psychiatric disorder to the Veteran's military service.  Further, and as established above, the Veteran has not demonstrated the competency to diagnose any disorder, or provide an etiological opinion.  While he has asserted that his psychiatric disorders are related to in-service stressors, the Veteran's statements lack credibility and are clearly refuted by his service personnel records.

In sum, the most competent evidence does not establish that the Veteran's currently-diagnosed psychiatric disorders are related to his period of active duty in any way.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is therefore against the claim, and as such it must be denied.  







ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD), is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


